Citation Nr: 1828038	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-27 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.   Entitlement to an initial rating in excess of 30 percent for posstraumatic stress disorder (PTSD).

2.   Entitlement to service connection for diabetes mellitus, type II.

3.   Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2013, June 2014, and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Detroit, Michigan and Newnan, Georgia.  Jurisdiction is with the Detroit RO.

In his July 2014 substantive appeal for the issue of entitlement to service connection for a right knee disorder, the Veteran requested a BVA hearing by live videoconference.  However, by a September 2015 letter, the Veteran, through his attorney, withdrew his request.  There have been no additional requests for a hearing and as such, his hearing request is deemed withdrawn and the Board will proceed with adjudication.  See 38 C.F.R. § 20.702(d).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the additional delay is regrettable, a remand is necessary in this case.

Outstanding Treatment Records

There are outstanding VA and private treatment records related to the Veteran's claims.  In particular, as noted by the Veteran's attorney in his October 2017 brief, the Veteran had surgical procedures done on both of his knees at Port Huron Hospital.  These records have not yet been obtained.  In addition, the Veteran's attorney submitted VA treatment records indicating an HbA1C of 6.5.  He contends that this shows that the Veteran has a current diagnosis of diabetes mellitus, type II.  However, on VA examination in January 2016, the examiner noted the Veteran's A1C labs revealed values of 6.7 (higher than what was indicated on the July 2017 VA labs), 6.1, and 6.0; but still opined that the Veteran did not have a current diagnosis of diabetes mellitus, type II.  As such, the RO should attempt to obtain all outstanding VA treatment records so that it can be discerned whether or not the Veteran has a verified diagnosis of diabetes mellitus, type II.

Because there are outstanding VA treatment records that may relate to the Veteran's claim for PTSD, the Board will defer consideration until those records have been obtained. 

Right Knee VA examination

The Veteran was afforded a VA examination for his right knee in January 2013.  After an in-person examination, the examiner opined that his mild degenerative osteoarthritis of the right knee was less likely than not related to service.  As rationale, the examiner stated that "degenerative osteoarthritis is natural progressive changes of a joint condition."  In his October 2017 brief, the Veteran's attorney contended that this examination report is inadequate.  The Board agrees.  The examiner did not discuss any of the Veteran's lay statements or buddy statements submitted on the Veteran's behalf; and essentially did not provide any rationale why the Veteran's disorder was less likely than not due to the jumping, running, and climbing in service.  The examiner additionally did not consider that the Veteran required surgery on his knee approximately two years post-service.  As such, a new VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain all VA treatment records pertinent to the Veteran's claimed conditions since September 2015.

2.   After obtaining any necessary consent and authorization from the Veteran, obtain any outstanding private treatment records, including from Port Huron Hospital.

3.   After completing the steps above, obtain an addendum VA opinion with regard ot the Veteran's right knee disorder. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. The relevant records in the Veteran's electronic claims file must be made available to the reviewing examiner.

The VA examiner is asked to opine:

Whether the Veteran's right knee disorder is at least as likely as not related to service.  

In responding to this question, the examiner is asked to discuss:

The March 2013 statement submitted by the Veteran's fellow servicemember whereby he reported that the Veteran slid down the flaps of an aircraft and landed wrong, causing him to throw out his knee.  He further stated that the Veteran then went to the infirmary, got his knee x-rayed, and was told that there were no broken bones and that it would bother him the rest of his life.  

Essentially, a medical opinion explaining why the Veteran's current right knee disorder is less likely than not from jumping, running, and climbing in service (to include jumping from an aircraft and landing wrong); and more likely than not due to another other cause.  If the private treatment records referenced by the Veteran are unavailable, the examiner should request detailed information from the Veteran regarding his past knee surgeries, to include why he was advised he needed surgery on his knee.  After that, the examiner should explain whether the cause for the surgery is consistent with an injury from overuse in service.


4.   After the RO ensures compliance with the above directives, readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC). The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


